Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                 PageID.908      Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DARWIN EUGENE MOORE, #534358,

               Petitioner,

v.                                                   CASE NO. 17-CV-14205
                                                     HONORABLE MARK A. GOLDSMITH

CONNIE HORTON,

            Respondent.
___________________________________/

         OPINION AND ORDER DENYING THE PETITION FOR A WRIT
     OF HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
     AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.     Introduction

       This is a pro se habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Darwin Eugene Moore (APetitioner@) challenges his concurrent sentences of 47 to 85 years

imprisonment and 10 to 15 years imprisonment arising from his convictions on four counts of first-

degree criminal sexual assault (“CSC-1”), Mich. Comp. Laws § 750.520b, and one count of

second-degree criminal sexual conduct (“CSC-2”), Mich. Comp. Laws § 750.520c, which were

imposed following a jury trial and re-sentencing in the Wayne County Circuit Court. For the

reasons set forth, the Court concludes that Petitioner’s claims lack merit and the petition must be

denied. The Court also concludes that a certificate of appealability and leave to proceed in forma

pauperis on appeal must be denied.




                                                2
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                    PageID.909        Page 2 of 14



I.     Facts and Procedural History

       Petitioner=s convictions arise from his sexual assault of his daughter over a lengthy period

of time during her childhood. The Michigan Court of Appeals described the relevant facts, which

are presumed correct on habeas review, 28 U.S.C. ' 2254(e)(1); Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009), as follows:

       Defendant began sexually assaulting the victim, his biological daughter, when she
       was approximately two years old. She first remembered sexual contact when she
       was bathing, and defendant inserted his fingers in her genital region. She also
       recalled a time when she was younger than 13 years old when defendant took her
       into a dark room and made her perform oral sex on him, which included forcing her
       to bite his penis. She testified that this occurred several times before she was 13
       years old. Defendant also engaged in other sexual contact, which included touching
       her buttocks. All of this activity occurred in Wayne County.

       The victim also testified that defendant would transport her to where he worked or
       lived in order to perform oral sex on her and force her to perform oral sex on him.
       The victim testified that defendant would rub his penis in her vaginal opening,
       penetrating only through the lips. When asked where some of these events occurred,
       the victim testified: ‘It was Taylor, Washtenaw County, Ypsilanti, Ann Arbor, all
       around. Every year he would move. And he would take me to his home and he
       would do these things in his home.’

       The victim was later recalled to testify, clarifying the location of the sexual assaults.
       She testified that when she was under the age of 13, she performed oral sex on
       defendant, he performed oral sex on her, he inserted his fingers into her vagina, he
       touched her anus and breast, and he rubbed his penis in her genital opening all in
       the city of Inkster, Michigan. She further clarified that during the ages of 13, 14,
       and 15, defendant would pick her up and move her to different cities, which
       included Taylor, Michigan, and would perform oral sex on her, force her to perform
       oral sex on him, insert his fingers into her vagina, place his penis in and around her
       vagina, and touch her breast and anus.

       The prosecution also presented a witness, defendant’s first cousin, who testified
       that defendant began sexually assaulting her when she was approximately 12 years
       old. This included performing oral sex on her, sodomizing her, and placing his penis
       inside of her vagina. The witness stated that defendant raped her and she became
       pregnant when she was 14 years old. A forensic scientist testified that defendant
       was the father of the witness’s child.


                                                  3
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                  PageID.910       Page 3 of 14



       Defendant was convicted of six counts of first-degree criminal sexual conduct and
       one count of second-degree criminal sexual conduct. Defendant was sentenced to
       concurrent sentences of 47 years and 6 months to 85 years for each count.

People v. Moore, No. 309651, 2013 WL 2459867, *1 (Mich. Ct. App. June 6, 2013).

       Following his convictions and sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals raising claims concerning the bind over/charging information; the

prosecution’s recall of the victim, who had not been sequestered; an amendment to the information;

the conduct of the prosecutor; the effectiveness of trial counsel; and the validity of his sentence.

The court affirmed his convictions but remanded for resentencing. Id. at 2-8. Petitioner filed an

application for leave to appeal with the Michigan Supreme Court, which vacated one of Petitioner=s

CSC-1 convictions but denied leave to appeal in all other respects. People v. Moore, 839 N.W.2d

475 (Mich. 2013).

       On remand, the trial court resentenced Petitioner to concurrent terms of 47 to 85 years

imprisonment on the remaining four CSC-1 convictions and 10 to 15 years imprisonment on the

CSC-2 conviction. Petitioner then filed another appeal of right with the Michigan Court of

Appeals, challenging his sentence. The court denied relief and affirmed Petitioner’s sentences.

People v. Moore, No. 326663, 2016 WL 4268245, at *1-2 (Mich. Ct. App. Aug. 11, 2016).

Petitioner also filed an application for leave to appeal with the Michigan Supreme Court, which

was denied in a standard order. People v. Moore, 892 N.W.2d 359 (Mich. 2017).

       Petitioner thereafter filed his federal habeas petition raising the following claim:

       The trial court’s sentences B which were departures from the judicial guidelines’
       ranges for the CSC-1 counts B were disproportionate and an abuse of discretion and
       were based upon inaccurate information and mistakes of fact and law in violation
       of his federal and state due process rights. Further, trial counsel rendered
       ineffective assistance in failing to object to the incorrect scoring.


                                                 4
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                   PageID.911       Page 4 of 14



Respondent has filed an answer to the habeas petition contending that it should be denied for lack

of merit.

III.   Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at 28

U.S.C. ' 2241 et seq., sets forth the standard of review that federal courts must use when

considering habeas petitions brought by prisoners challenging their state court convictions. The

AEDPA provides in relevant part:

            An application for a writ of habeas corpus on behalf of a person in custody
            pursuant to the judgment of a State court shall not be granted with respect to
            any claim that was adjudicated on the merits in State court proceedings unless
            the adjudication of the claim--

            (1)   resulted in a decision that was contrary to, or involved an unreasonable
                  application of, clearly established Federal law, as determined by the
                  Supreme Court of the United States; or

            (2)   resulted in a decision that was based on an unreasonable determination
                  of the facts in light of the evidence presented in the State court
                  proceeding.

 28 U.S.C. ' 2254(d) (1996).

        “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a rule

 that contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set of

 facts that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

 arrives at a result different from [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16

 (2003) (per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-406 (2000)); see also Bell v.

 Cone, 535 U.S. 685, 694 (2002). “[T]he ‘unreasonable application’ prong of § 2254(d)(1)

 permits a federal habeas court to ‘grant the writ if the state court identifies the correct governing

 legal principle from [the Supreme] Court but unreasonably applies that principle to the facts of

                                                  5
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                   PageID.912       Page 5 of 14



 petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at

 413); see also Bell, 535 U.S. at 694. However, “[i]n order for a federal court find a state court’s

 application of [Supreme Court] precedent ‘unreasonable,’ the state court’s decision must have

 been more than incorrect or erroneous. The state court’s application must have been ‘objectively

 unreasonable.’” Wiggins, 539 U.S. at 520-521 (citations omitted); see also Williams, 529 U.S.

 at 409. The “AEDPA thus imposes a ‘highly deferential standard for evaluating state-court

 rulings,’ and ‘demands that state-court decisions be given the benefit of the doubt.’” Renico v.

 Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333, n. 7); Woodford v. Viscotti, 537

 U.S. 19, 24 (2002) (per curiam)).

        A state court’s determination that a claim lacks merit “precludes federal habeas relief so

 long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

 Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652,

 664 (2004)). The Supreme Court has emphasized “that even a strong case for relief does not

 mean the state court’s contrary conclusion was unreasonable.” Id. at 102 (citing Lockyer v.

 Andrade, 538 U.S. 63, 75 (2003)). Pursuant to § 2254(d), “a habeas court must determine what

 arguments or theories supported or . . . could have supported, the state court’s decision; and then

 it must ask whether it is possible fairminded jurists could disagree that those arguments or theories

 are inconsistent with the holding in a prior decision” of the Supreme Court. Id. Thus, in order

 to obtain habeas relief in federal court, a state prisoner must show that the state court’s rejection

 of his claim “was so lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at 103;

 see also White v. Woodall, 572 U.S. 415, 419-420 (2014). Federal judges “are required to afford


                                                  6
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                     PageID.913       Page 6 of 14



 state courts due respect by overturning their decisions only when there could be no reasonable

 dispute that they were wrong.” Woods v. Donald, 575 U.S. 312, 316 (2015).                   A habeas

 petitioner cannot prevail as long as it is within the “realm of possibility” that fairminded jurists

 could find the state court decision to be reasonable. Woods v. Etherton, -- U.S. --, 136 S. Ct.

 1149, 1152 (2016).

        Section 2254(d)(1) limits a federal habeas court’s review to a determination of whether

 the state court’s decision comports with clearly established federal law as determined by the

 Supreme Court at the time the state court renders its decision. Williams, 529 U.S. at 412; see

 also Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that the Supreme Court “has held

 on numerous occasions that it is not ‘an unreasonable application of clearly established Federal

 law’ for a state court to decline to apply a specific legal rule that has not been squarely established

 by this Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 123 (2008) (per curiam)); Lockyer,

 538 U.S. at 71-72. Section 2254(d) “does not require a state court to give reasons before its

 decision can be deemed to have been ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100.

 Furthermore, it “does not require citation of [Supreme Court] cases—indeed, it does not even

 require awareness of [Supreme Court] cases, so long as neither the reasoning nor the result of the

 state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also Mitchell,

 540 U.S. at 16. The requirements of clearly established law are to be determined solely by

 Supreme Court precedent. Thus, “circuit precedent does not constitute ‘clearly established

 Federal law as determined by the Supreme Court’” and it cannot provide the basis for federal

 habeas relief. Parker v. Matthews, 567 U.S. 37, 48-49 (2012) (per curiam); see also Lopez v.

 Smith, 574 U.S. 1, 2 (2014) (per curiam). The decisions of lower federal courts, however, may


                                                   7
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                  PageID.914       Page 7 of 14



 be useful in assessing the reasonableness of the state court’s resolution of an issue. Stewart v.

 Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th

 Cir. 2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).

        A state court’s factual determinations are presumed correct on federal habeas review.

 See 28 U.S.C. ' 2254(e)(1). A habeas petitioner may rebut this presumption only with clear and

 convincing evidence. Warren v. Smith, 161 F.3d 358, 360-361 (6th Cir. 1998). Moreover,

 habeas review is “limited to the record that was before the state court.” Cullen v. Pinholster, 563

 U.S. 170, 181 (2011).

 IV.    Discussion

        A.      Sentencing Claims

        Petitioner first asserts that he is entitled to habeas relief because his CSC-1 sentences are

 disproportionate and based upon inaccurate information in violation of his due process rights

 under the federal and state constitutions.     Respondent contends that these claims are not

 cognizable upon habeas review and that they lack merit.

        A sentence imposed within the statutory limits is generally not subject to federal habeas

 review. Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56 F. Supp. 2d 788, 797

 (E.D. Mich. 1999). Claims that arise out of a state trial court’s sentencing decision are not

 normally cognizable upon habeas review unless the petitioner can show that the sentence imposed

 exceeds the statutory limits or is wholly unauthorized by law. Lucey v. Lavigne, 185 F. Supp.

 2d 741, 745 (E.D. Mich. 2001). Petitioner’s sentences of 47 to 85 years imprisonment are within

 the statutory maximum sentences of life imprisonment for CSC-1 and are authorized by state law.




                                                 8
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                   PageID.915       Page 8 of 14



 See Mich. Comp. Laws §§ 750.520b; 769.10. Consequently, his sentences are insulated from

 habeas review absent a federal constitutional violation.

          Petitioner asserts that his CSC-1 sentences are disproportionate. The Michigan Court of

 Appeals denied Petitioner relief on this claim, ruling that his sentences are not disproportionate

 and that the trial court did not abuse its discretion at resentencing. The court reasoned that

 Petitioner “sexually abused his biological daughter for many years and exploited his family

 relationship with his daughter and other victims for sexual purposes.” Moore, 2016 WL 4268245

 at *2.

          The state court’s decision is neither contrary to Supreme Court precedent nor an

 unreasonable application of federal law or the facts. To warrant federal habeas relief, a petitioner

 must show that he or she is “in custody in violation of the Constitution or laws or treaties of the

 United States.”     28 U.S.C. ' 2254(a).      Petitioner’s claim that his CSC-1 sentences are

 disproportionate is not cognizable on federal habeas review, because it is a state law claim. See

 Harmelin v. Michigan, 501 U.S. 957, 965 (1991) (ruling that the Eighth Amendment does not

 require strict proportionality and that Michigan prisoner’s claim that his sentence was

 disproportionate was not cognizable on habeas review). There is no federal constitutional right

 to individualized sentencing. United States v. Thomas, 49 F.3d 253, 261 (6th Cir. 1995). State

 courts are the final arbiters of state law and the federal courts will not intervene in such matters.

 Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987);

 see also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“a state court’s interpretation of state law,

 including one announced on direct appeal of the challenged conviction, binds a federal court

 sitting on habeas review@); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002). Habeas relief


                                                  9
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                      PageID.916        Page 9 of 14



 does not lie for perceived errors of state law. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

 Petitioner thus fails to state a claim upon which federal habeas relief may be granted as to this

 issue.

          Petitioner also cannot establish that his sentences constitute cruel and unusual punishment

 under the Eighth Amendment of the United States Constitution. The Eighth Amendment does

 not require strict proportionality between a crime and its punishment. Harmelin, 501 U.S. at 965.

 A sentence that falls within the maximum penalty authorized by statute “generally does not

 constitute ‘cruel and unusual punishment.’” Austin v. Jackson, 213 F.3d 298, 302 (6th Cir. 2000)

 (internal citation omitted). As discussed, Petitioner=s concurrent sentences of 47 to 85 years

 imprisonment on his CSC-1 convictions are within the statutory maximum of life imprisonment

 for those offenses. The state trial court thus acted within its discretion in imposing Petitioner’s

 sentences, and there is no extreme disparity between his crimes and sentences so as to offend the

 Eighth Amendment. Habeas relief is not warranted on this claim.

          Petitioner also asserts that he is entitled to habeas relief because the trial court relied upon

 inaccurate information in resentencing him. He challenges his placement on the D level of the

 guidelines and his habitual offender status. The Michigan Court of Appeals denied relief on this

 claim, finding that under the state judicial guidelines in effect at the time of his offenses,

 Petitioner’s prior record variable was scored at fifty points, such that he was properly sentenced

 at the D level of those guidelines and that he was properly sentenced as a second habitual offender

 as reflected in the applicable judgment of sentence. Moore, 2016 WL 4268245 at *1.

          The state court’s decision is neither contrary to Supreme Court precedent nor an

 unreasonable application thereof. To the extent that Petitioner challenges the scoring of the state


                                                    10
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                    PageID.917      Page 10 of 14



  sentencing guidelines, such a claim is not cognizable on federal habeas review because it is a state

  law claim. See Howard v. White, 76 F. App’x 52, 53 (6th Cir. 2003) (“A state court’s alleged

  misinterpretation of state sentencing guidelines and crediting statutes is a matter of state concern

  only.”); Austin, 213 F.3d at 301-302 (state court did not abuse its discretion nor violate federal

  due process by imposing a sentence above the state sentencing guidelines); Cheatham v. Hosey,

  12 F.3d 211, 1993 WL 478854, *2 (6th Cir. Nov. 19, 1993) (holding that a departure from state

  sentencing guidelines is a state law issue not cognizable on federal habeas review). Any alleged

  error in scoring the sentencing guidelines and/or departing from the recommended minimum

  guideline range does not merit habeas relief. As discussed above, the state courts are the final

  arbiters of state law, and the federal courts will not intervene in such matters. Petitioner fails to

  state a claim upon which federal habeas relief may be granted as to this issue.

           A sentence may violate federal due process, however, if it is carelessly or deliberately

  pronounced on an extensive and materially false foundation, which the defendant had no

  opportunity to correct. Townsend, 334 U.S. at 741; see also United States v. Tucker, 404 U.S.

  443, 447 (1972) (citing Townsend); United States v. Sammons, 918 F.2d 592, 603 (6th Cir. 1990)

  (defendant must have a meaningful opportunity to rebut contested sentencing information). To

  prevail on such a claim, a petitioner must show that the court relied upon the allegedly false

  information. United States v. Polselli, 747 F.2d 356, 358 (6th Cir. 1984); Draughn v Jabe, 803

  F. Supp. 70, 80 (E.D. Mich. 1992).

           Petitioner makes no such showing in this case. He fails to identify any specific facts to

  establish a materially false foundation for his sentence. So habeas relief is not warranted on this

  claim.


                                                  11
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                  PageID.918      Page 11 of 14



                 B.      Ineffective Assistance of Counsel Claim

         Petitioner relatedly asserts that trial counsel was ineffective for failing to object to the

  allegedly improper scoring and the imposition of his CSC-1 sentences at resentencing.

  Respondent contends that this claim lacks merit.

         The Sixth Amendment to the United States Constitution guarantees a criminal defendant

  the right to the effective assistance of counsel. In Strickland v. Washington, 466 U.S. 668, 687

  (1984), the United States Supreme Court set forth a two-prong test for determining whether a

  habeas petitioner has received ineffective assistance of counsel. First, a petitioner must prove

  that counsel’s performance was deficient. This requires a showing that counsel made errors so

  serious that he or she was not functioning as counsel as guaranteed by the Sixth Amendment.

  Id. Second, the petitioner must establish that counsel’s deficient performance prejudiced the

  defense. Counsel’s errors must have been so serious that they deprived the petitioner of a fair

  trial or appeal. Id.

         To satisfy the performance prong, a petitioner must identify acts that were “outside the

  wide range of professionally competent assistance.” Id. at 690. The reviewing court’s scrutiny

  of counsel=s performance is highly deferential. Id. at 689. There is a strong presumption that

  trial counsel rendered adequate assistance and made all significant decisions in the exercise of

  reasonable professional judgment. Id. at 690. The petitioner bears the burden of overcoming

  the presumption that the challenged actions were sound trial strategy.

         As to the prejudice prong, a petitioner must show that “there is a reasonable probability

  that, but for counsel’s unprofessional errors, the result of the proceeding would have been

  different.” Id. at 694. A reasonable probability is one that is sufficient to undermine confidence


                                                 12
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                 PageID.919       Page 12 of 14



  in the outcome of the proceeding. Id. On balance, “[t]he benchmark for judging any claim of

  ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the

  adversarial process that the [proceeding] cannot be relied on as having produced a just result.”

  Id. at 686.

          The Supreme Court has confirmed that a federal court’s consideration of ineffective

  assistance of counsel claims arising from state criminal proceedings is quite limited on habeas

  review due to the deference accorded trial attorneys and state appellate courts reviewing their

  performance. “The standards created by Strickland and ' 2254(d) are both ‘highly deferential,’

  and when the two apply in tandem, review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal

  and end citations omitted). “When § 2254(d) applies, the question is not whether counsel’s

  actions were reasonable. The question is whether there is any reasonable argument that counsel

  satisfied Strickland’s deferential standard.” Id.

          Petitioner did not raise the effectiveness of counsel=s conduct at resentencing on appeal

  before the Michigan Court of Appeals; rather, he first raised the issue before the Michigan

  Supreme Court. Consequently, the claim has not been properly exhausted in the state courts.

  See O=Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (a state prisoner must give the state courts

  one full fair opportunity to resolve any constitutional issues by invoking one complete round of

  the State’s established appellate review process); 28 U.S.C. § 2254(b), (c); Wagner v. Smith, 581

  F.3d 410, 414 (6th Cir. 2009) (citing Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990), and

  ruling that a Michigan prisoner must raise each claim before the Michigan Court of Appeals and

  the Michigan Supreme Court to satisfy the exhaustion requirement).               The exhaustion

  requirement, however, is not jurisdictional. To be sure, federal courts on habeas review, “are not


                                                 13
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                   PageID.920      Page 13 of 14



  required to address a procedural-default issue before deciding against the petitioner on the

  merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520

  U.S. 518, 525 (1997)); 28 U.S.C. ' 2254(e)(1). Consequently, the Court shall consider this issue

  under a de novo standard of review.

         Given the Michigan Court of Appeals’ decision, as well as this Court’s decision, that

  Petitioner’s sentencing claims lack merit, Petitioner cannot establish that counsel erred at

  resentencing and/or that he was prejudiced by counsel’s conduct. Counsel cannot be deemed

  ineffective for failing to make a futile or meritless objection. See Coley v. Bagley, 706 F.3d

  741, 752 (6th Cir. 2014) (“Omitting meritless arguments is neither professionally unreasonable

  nor prejudicial.”); United States v. Steverson, 230 F.3d 221, 225 (6th Cir. 2000).    Habeas relief

  is not warranted on this claim.

  V.     Conclusion

         For the reasons stated, the Court concludes that Petitioner is not entitled to federal habeas

  relief on his claims. Accordingly, the Court denies and dismisses with prejudice the petition for

  a writ of habeas corpus.

         Before Petitioner may appeal, a certificate of appealability (ACOA@) must issue. See 28

  U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A COA may issue only if a petitioner makes “a

  substantial showing of the denial of a constitutional right.” 28 U.S.C. ' 2253(c)(2). When a

  federal district court denies relief on the merits, the substantial showing threshold is met if the

  petitioner demonstrates that reasonable jurists would find the court’s assessment of the claims

  debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000). “A petitioner satisfies this

  standard by demonstrating that . . . jurists could conclude the issues presented are adequate to


                                                 14
Case 2:17-cv-14205-MAG-APP ECF No. 13 filed 08/06/20                  PageID.921       Page 14 of 14



  deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

  When a court denies relief on procedural grounds, a COA should issue if it is shown that jurists

  of reason would find it debatable whether the petitioner states a valid claim of the denial of a

  constitutional right, and that jurists of reason would find it debatable whether the district court

  was correct in its procedural ruling. Slack, 528 U.S. at 484-485.

         Having considered the matter, the Court concludes that Petitioner fails to make a

  substantial showing of the denial of a constitutional right as to his habeas claims. Accordingly,

  the Court denies a COA. The Court also denies Petitioner leave to proceed in forma pauperis on

  appeal as an appeal cannot be taken in good faith. See Fed. R. App. P. 24(a).

         SO ORDERED

 Dated: August 6, 2020                                s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on August 6, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 15
